Citation Nr: 0410151	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-09 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military from March 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, in 
which the veteran's claim for service connection for bipolar 
disorder was denied.  A timely appeal was perfected as to this 
matter and the RO issued a statement of the case (SOC) in May 
2002.

The veteran had previously filed claims for a nervous disorder 
which the RO denied in October 1977, April 1985, July 1986, and 
February 1987.  In April 1999 and February 2000 he was denied 
entitlement to service connection for bipolar disorder.  In 
October 2000 the RO declined to reopen the veteran's claim for 
service connection for bipolar disorder on the ground that new and 
material evidence had not been submitted.  The veteran did not 
appeal any of the determinations from those rating decisions, and 
they became final.  

In the October 2001 rating decision, the RO readjudicated the 
veteran's claim pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA) 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), thereby rendering an evaluation based upon the 
submission of new and material evidence for a previously denied 
claim inapplicable.  See VBA Fast Letter 00-87 (Nov. 17, 2000).

The Board notes that the veteran has indicated, and it has been 
noted in the medical records, that the veteran is not able to work 
due to his service-connected disabilities.  The Board interprets 
this as a claim for a total disability rating on the basis of 
individual unemployability (TDIU).  This claim has not been the 
subject of a rating decision by the RO, and is referred to the RO 
for appropriate action.

As discussed, the issue on appeal in this case is being remanded 
to the RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will provide notification if further action is required 
on the part of the appellant.

REMAND

The VCAA substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that duty is 
to be discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002).  VA has 
published regulations implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to provide 
an appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.159(b)(2) (2003).  Second, VA has a duty to notify the claimant 
as to any information and evidence needed to substantiate and 
complete a claim, and as to what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Third, VA 
has a duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board believes that additional 
evidentiary development is needed prior to final appellate 
consideration of his claim.

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was incurred in, 
or aggravated by, active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  Service connection may 
also be granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Although not shown in service, certain chronic 
diseases, including psychoses and organic neurological disorders, 
may be presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The veteran is seeking service connection for a bipolar disorder.  
Essentially, he contends that he was seen for a psychiatric 
disorder during service and that his current psychiatric problems 
are linked to service.  The record indicates that during service, 
in April 1974, the veteran was seen at the psychiatric clinic and 
evaluated for depression and excessive worry.  It was noted in the 
examination report that there were no psychiatric grounds for 
denying a security clearance.  

Post-service medical records show the veteran had been diagnosed 
with paranoid personality disorder, borderline personality 
disorder, situational anxiety, bipolar affective disorder, mania 
(moderate without psychotic features), manic-depressive psychosis, 
post-traumatic stress disorder (related to Vietnam war complex), 
and bipolar disorder.

The Board is of the opinion that the veteran should be afforded a 
contemporaneous and thorough VA psychiatric examination to assess 
the nature, extent, and severity of his psychiatric impairment.  
The Board also finds that such examination is necessary to make a 
decision in this case.  Therefore, a remand is necessary to afford 
the veteran a VA examination to diagnose any current psychiatric 
disorder and to determine whether there is a relationship to 
service.

Moreover, the veteran has indicated that he receives supplemental 
security income (SSI) from the Social Security Administration 
(SSA).  The file does not reflect that the veteran's records 
underlying SSA's award have been obtained.  See 38 U.S.C.A. § 
5103A(b)(1); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  The 
United States Court of Appeals for Veterans Claims (Court) has 
made it clear that SSA records are relevant to claims for VA 
disability compensation and that not only the decision of that 
agency but also the records considered in arriving at the decision 
must be obtained.  See Murincsak, supra.  Although Social Security 
records are usually more relevant to increased-rating and 
unemployability determinations, the Board is of the opinion that 
they should be obtained in this case because of the history and 
diagnoses that might be contained in the medical reports 
supporting the grant of SSA benefits, particularly in view of the 
multiple diagnoses shown in the record.

Thus, due process requires that this case be REMANDED to the RO 
for the following action: 

1.  The RO should review the claims folder and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other 
applicable legal precedent.

2.  The RO should contact the SSA in order to obtain a copy of 
that agency's decision with respect to the veteran's claim for 
Disability/SSI benefits, together with copies of all records 
considered in arriving at that decision.

3.  The veteran should be scheduled for an appropriate VA 
examination (e.g., psychiatric) to determine the current diagnosis 
and the etiology of any mental disorder found to be present.  The 
claims folder must be provided to the examiner for review in 
conjunction with the examination.

All indicated tests and studies should be performed and all 
clinical findings reported in detail.  The examiner is requested 
to provide an opinion concerning the etiology of any mental 
disorder(s) found to be present, to include whether it is at least 
as likely as not (i.e., at least a 50-50 probability) that any 
currently diagnosed disorder was caused by or incurred in military 
service, including findings noted in the veteran's service medical 
records, or whether such an etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  

4.  Thereafter, the RO should readjudicate the veteran's claim for 
service connection for bipolar disorder.  If the benefits sought 
on appeal remain denied, the veteran and his representative should 
be provided with a supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant actions taken on the 
claim, to include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on appeal 
since the April 2003 SSOC.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the 
Board is appealable to the Court.  This remand is in the nature of 
a preliminary order and does not constitute a final decision of 
the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2003).



